Caton, C. J. The important fact in this case, we consider settled beyond dispute, that McCallen did redeem the lot in question from the sheriff’s sale, by paying to the sheriff the amount of the purchase money, with interest, within twelve months from the date of the sale. This is positively testified to by Lavender, the sheriff, and there is .not a particle of proof to contradict him. The effect of such redemption is declared by the thirteenth section of the fifty-seventh chapter of the Revised Statutes to be to render the sale and the certificate thereupon granted, null and void. This would seem to settle the question at once, and without further controversy, but for the objection made by the complainant, that, by our recording laws, the certificate of redemption should have been recorded, and that until it was recorded, it was void as to the creditors oí and purchasers from Potts, the purchaser at the sheriff’s sale on the execution against McCallen. Unfortunately for this objection, at the time of this sale and redemption, the law did not require any certificate of redemption to be executed, but the sale and certificate of purchase were rendered absolutely void by the mere fact of redemption, and without even a receipt for the redemption money. And so the law remained till the passage of the law of the 12th of February, 1853, when certificates of redemption were required to be given, which were also required to be recorded. As, previous to this time, no certificate of redemption was required to be given, of course none was required to be recorded. The Circuit Court properly dismissed the bill, and its decree must be affirmed. Decree affirmed.